OPINION
By HAMILTON, J.
It is clear from the evidence offered by the plaintiff that her deceased mother recognized the rent as an obligation on her *640part. So that there was ample consideration for the contract, and the fact that it was not signed by Mildred Russell Platt does not take away the- binding contractual character, for the reason that Mildred Russell Platt recognized the contract as a contract and performed thereunder. It is in the evidence, and not disputed, that the mother failed to leave a will leaving the jewelry to her daughter.
Our conclusion is that the equities are with the plaintiff, and a decree may be entered accordingly-
ROSS, PJ, and MATTHEWS, J, concur.